DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-10 have been canceled.

Claim Objections
Claim 2 is objected to because of the following informality:  
In line 1 of claim 2, the recitation “said row unit” should be corrected to --said agricultural row unit-- since “an agricultural row unit” has been previously set forth in line 2 of claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In lines 1 and 2 of claim 5, “the step of sensing the depth” now lacks proper antecedent basis in view of amendment to claim 1 changing “sensing the depth” to --determining the depth--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heim et al. 2017/0094894 A1.
With respect to claim 1, Heim et al. 2017/0094894 A1 disclose a method of controlling a depth of a closing wheel 124 in an agricultural row unit 106 for planting seeds (see the disclosure in paragraph [0016], line 2) in a furrow (see the disclosure in paragraph [0020], line 3) and including the closing wheel 124 that is pressed into at least one side of the furrow (see the disclosure in paragraph [0020], line 3) to close the furrow (see the disclosure in paragraph [0020], line 3) over the seeds (see the disclosure in paragraph [0016], line 2, the method comprising
determining (via seed trench depth sensor 132) the depth of the closing wheel 124 in the furrow (see the disclosure in paragraph [0020], line 3) relative to a location of a bottom of the furrow (see the disclosure in paragraph [0020], line 3), and
adjusting (via 111) a downward pressure (see the disclosure in paragraph [0020], last sentence thereof) on the closing wheel 124 based on changes in a sensed depth (see the disclosure in paragraphs [0020], [0024]-[0026] and in Figure 3) of the at least one closing wheel 124, to necessarily compensate for changes in soil hardness (necessarily due to changes in soil moisture content; see the disclosure in paragraph [0026]).
As to claim 2, the agricultural row unit 106 includes a firming device 122 (see the disclosure in paragraph [0022], lines 2 and 3) that presses seeds (see the disclosure in paragraph [0016], line 2) into the bottom of the furrow (see the disclosure in paragraph [0020], line 3), and the depth of the closing wheel 124 is necessarily determined by the difference between elevations of the firming device 122 (see the disclosure in paragraph [0022], lines 2 and 3) and the closing wheel 124.
With respect to claim 3, a pair of closing wheels 124 are pressed into opposite sides of the furrow (see the disclosure in paragraph [0020], line 3) to close the furrow (see the disclosure in paragraph [0020], line 3) over the seeds (see the disclosure in paragraph [0016], line 2).
As to claim 5, see the disclosure and the structure present in Figures 2-5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. 2017/0094894 A1 alone.
Heim et al. 2017/0094894 A1 show that the depth of the at least one closing wheel 124 in the furrow (see the disclosure in paragraph [0020], line 3) relative to the location of the bottom of the furrow (see the disclosure in paragraph [0020], line 3) is sensed.
Claim 4 distinguishes over Heim et al. 2017/0094894 A1 in requiring the sensing to be by a laser sensor or an optical sensor.
Heim et al. 2017/0094894 A1 disclose the use of an optical sensor as a sensor in the third to last line of paragraph [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an optical sensor as disclosed in the third to last line of paragraph [0016] of Heim et al. 2017/0094894 A1 for depth sensing for ease and accuracy of sensing.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 (as amended) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,645,865 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the instant application and the claims of U.S. Patent No. 10,645,865 B2 recite substantially the same structure, features and steps. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 31, 2022